COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                      01-13-00757-CV
                                   Margaret C. Richardson, as Trustee of the H. and M. Richardson Revocable Survivor’s
Style:                             Trust, Derivatively on Behalf of Transocean, Ltd.
                                   v. Steven L. Newman, Adrian P. Rose, W. Richard Anderson, Thomas W. Cason, Richard
                                   L. George, Victor E. Grijalva, Martin B. McNamara, Edward R. Muller, Robert M. Sprague,
                                   Ian C. Strachan, J. Michael Talbert, and John L. Whitmire


Date motions filed*:               January 22, 2014
                                   Unopposed motion for pro hac vice admission; Motion in support of John W. Spiegel’s
Type of motions:                   unopposed motion for pro hac vice admission
Party filing motions:              John W. Spiegel; Appellees
Document to be filed:

Is appeal accelerated?        No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                        Current Due date:
         Date Requested:

Ordered that motion is:

          Granted
                     If document is to be filed, document due:
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:     /s/ Justice Michael Massengale
                       

Panel consists of       ____________________________________________

Date: January 28, 2014



November 7, 2008 Revision